Title: [August 1761]
From: Washington, George
To: 




Augt. 15th. Sow’d abt. half an Acre of English Turnip Seed adjoining to the above and Raked them in the Ground being dry.

   


   
   Elsewhere GW calls his English turnips “Norfolk turnips,” from the county in southeast England where the raising of turnips (Brassica rapa) as a field crop for livestock was highly developed. Tull’s method of drilling the seed in rows to permit cultivation by horsedrawn equipment had become a technique of the agricultural revolution in England. Elsewhere GW mentions the Naper turnip, Swedish turnip, winter turnip, and summer turnip.



   
   GW contracted a bad cold during the election campaign in Frederick County in May 1761, which turned into a long, serious illness during the summer and fall of 1761. In August he went to Berkeley Springs to try to recover his health. Although he felt an improvement after a few weeks at the warm springs, he had a slight relapse while attending the House of Burgesses in October and missed some of the meetings. (On GW’s illness, see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:62–63, 67–68, 70.)



